Case 2:18-cv-12651-CCC-SCM Document 85 Filed 06/29/20 Page 1 of 6 PageID: 666




 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

      VANESSA WILLIAMS POWELL,                                 Civil Action No.: 18-cv-12651

                              Plaintiff,
                                                                           OPINION
            v.

      CITY OF NEWARK, et al.,

                              Defendants.

 CECCHI, District Judge.

 I.       INTRODUCTION
          This matter comes before the Court on Defendant Kecia Daniels’ (“Daniels” or

 “Defendant”) motion to dismiss. ECF No. 8. Plaintiff Vanessa Williams Powell (“Plaintiff”)

 opposed the motion (ECF No. 13) and Defendant replied in support of the motion (ECF No. 20).

 The Court has considered the submissions made in support of and in opposition to the instant

 motion. This motion is decided without oral argument pursuant to Fed. R. Civ. P. 78(b). For the

 reasons set forth below, Defendant’s motion is GRANTED.

 II.      BACKGROUND
         Plaintiff filed a complaint (the “Complaint”) on July 9, 2018 in the Superior Court of New

 Jersey, Law Division, Essex County. Notice of Removal, ECF No. 1. Daniels and the City of

 Newark removed the case to the United States District Court for the District of New Jersey on

 August 10, 2018. Id. Daniels filed the instant motion to dismiss the Complaint on August 31, 2018.

         Plaintiff served as a Municipal Court Judge for the City of Newark from 2002 through

2017. Compl. ¶¶ 1, 6, ECF No. 1 Ex. 1. Plaintiff was denied reappointment of her post as a

Municipal Court Judge on or about May 5, 2017. Id. ¶ 6. The Complaint names the following


                                                  1
Case 2:18-cv-12651-CCC-SCM Document 85 Filed 06/29/20 Page 2 of 6 PageID: 667




defendants: City of Newark, Municipal Council of the City of Newark, Mildred Crump as President

of the Municipal Council of the City of Newark, Judge Victoria Pratt, Mayor Ras Baraka, Keisha

Daniels, John Does (1-10), Jane Does (1-10), ABC Corp., and ABC Governmental Entity. Id at 2.

       This case arises out of an employment dispute. According to the Complaint, Plaintiff was

 appointed as a Municipal Court Judge for the City of Newark in 2002. Id. ¶ 1. On or about May 5,

 2017, Plaintiff spoke with Judge Pratt in Judge Pratt’s office about bail duty. Id. ¶ 11. Later that

 same day, Judge Pratt came to Plaintiff’s chambers and asked if Plaintiff had been drinking. Id.

 Plaintiff responded that she had not been drinking and had not had a drink in three years. Id. Judge

 Pratt stated that she smelled alcohol after Plaintiff left her office. Id. On May 22, 2017, Plaintiff

 went to take the bench and was told instead to meet with court director James Simpson. Id. ¶ 14.

 Mr. Simpson gave Plaintiff a letter from Mayor Baraka stating that Plaintiff was no longer needed

 as a Municipal Court Judge. Id. Mr. Simpson told Plaintiff that the letter was given to him by

 Daniels. Id. Plaintiff did not know Daniels and was unaware of her official position, but later found

 out that Daniels was the Director of Human Resources for the City of Newark. Id. Plaintiff made

 a number of phone calls to ascertain why she was no longer needed as a Municipal Court Judge

 and was told that Judge Pratt wrote a letter to Mayor Baraka informing him that Plaintiff had been

 intoxicated in the workplace. Id. ¶ 15. On May 31, 2017, the Municipal Council of the City of

 Newark held an executive session that Plaintiff attempted to attend. Id. ¶ 17. Plaintiff was denied

 entry to the executive session because Plaintiff was likely going to sue the council. Id. Plaintiff

 was informed that Mayor Baraka argued that he had the right to remove Plaintiff from her position

 and the executive session unanimously voted to remove Plaintiff from her position. Id. Plaintiff

 confronted Mayor Baraka after the executive session and he told her that he had previously

 received a verbal complaint from Judge Pratt about Plaintiff’s intoxication in the workplace. Id. ¶

 18. Plaintiff states that since her termination as a Municipal Court Judge, she has suffered from
                                                  2
Case 2:18-cv-12651-CCC-SCM Document 85 Filed 06/29/20 Page 3 of 6 PageID: 668




depression, refused to leave her house, and is unable to obtain gainful employment. Id. ¶ 19.

       The Complaint contains eight Counts: Count One (wrongful termination), Count Two

(breach of the implied covenant of good faith and fair dealing), Count Three (violation of the New

Jersey Law Against Discrimination (“NJLAD”), N.J.S.A. § 10:5-1, et seq.), Count Four

(defamation and invasion of privacy claims against defendant Judge Pratt, Count Five (defamation

and invasion of privacy claims against defendant Mayor Baraka), Count Six (intentional infliction

of emotional distress), Count Seven (intentional interference with prospective economic

advantage), and Count Eight (violation of the New Jersey Civil Rights Act § 10:6-1, et seq.). Id.

at 6–13.

III.    LEGAL STANDARD

       For a complaint to survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), it

“must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). In evaluating the sufficiency of a complaint, the Court must accept all well-pleaded

factual allegations in the complaint as true and draw all reasonable inferences in favor of the non-

moving party. See Phillips v. Cty. of Allegheny, 515 F.3d 224, 234 (3d Cir. 2008).

       “Factual allegations must be enough to raise a right to relief above the speculative level.”

Twombly. 550 U.S. at 555. “A pleading that offers labels and conclusions will not do. Nor does a

complaint suffice if it tenders naked assertion[s] devoid of further factual enhancement.” Iqbal,

556 U.S. at 678 (internal citations omitted). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions. Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Id. Thus, when reviewing complaints for failure to state a claim, district courts should

engage in a two-part analysis: “First, the factual and legal elements of a claim should be separated
                                                    3
Case 2:18-cv-12651-CCC-SCM Document 85 Filed 06/29/20 Page 4 of 6 PageID: 669




. . . . Second, a District Court must then determine whether the facts alleged in the complaint are

sufficient to show that the plaintiff has a ‘plausible claim for relief.’” See Fowler v. UPMC

Shadvside, 578 F.3d 203, 210–11 (3d Cir. 2009) (internal citations omitted).

IV.    DISCUSSION

      Daniels argues that Plaintiff’s Complaint should be dismissed because it “is littered with

conclusory statements and legal conclusions that Defendant, Kecia Daniels, unlawfully

discriminated against her, which is insufficient to sustain a claim.” Def. Br. at 7, ECF No. 8-1.

Daniels asserts that the only factual allegations made in the Complaint regarding her are that “1)

she is the Director of Human Resources; 2) she delivered a letter from Mayor Baraka to Mr.

Simpson, that was then delivered to Plaintiff advising Plaintiff that her services were no longer

needed; and 3) [] Daniels contacted Plaintiff after the Mayor and City Council had terminated her

employment to inform Plaintiff that she no longer needed to report to work.” Id. at 7–8. Even

accepting these allegations as true (as the Court must do at this stage of the case), Daniels argues

that these facts cannot support any of the counts in the Complaint. Id. at 8.

      Plaintiff opposes Daniel’s motion to dismiss by arguing that she has alleged that “defendant

City of Newark discriminated against Plaintiff on the basis of a perceived disability and such actions

were carried out by all defendants including the Mayor of Newark with the aid of the Human

Resource Director Kecia Daniels.” Opp. at 3, ECF No. 13. Plaintiff argues that Daniels, as the

Director of Human Resources for the City of Newark, specifically had a duty to attempt to

accommodate Plaintiff’s disability and carried out Mayor Baraka’s decision to terminate Plaintiff

from her position. See id. at 4 (“Plaintiff does allege that Defendants including Defendant Human

Resource Director Daniels did not attempt to accommodate her perceived disability, that defendant

Daniels delivered the Plaintiff’s termination letter to the Defendant Municipal Council and

defendant Daniels verbally informed Plaintiff not to report to work ”).
                                                  4
Case 2:18-cv-12651-CCC-SCM Document 85 Filed 06/29/20 Page 5 of 6 PageID: 670




          The Court agrees with Daniels that there are insufficient factual allegations in the Complaint

    to plausibly state a claim against her. The Complaint does not contain any allegations that Daniels

    knew of Plaintiff’s alleged issues with alcohol or that Daniels treated Plaintiff any differently based

    on her alleged issues with alcohol. The Complaint does not allege that Plaintiff requested an

    accommodation for her alleged issues with alcohol from Daniels or that Daniels denied Plaintiff

    any such accommodation. All that the Complaint alleges is that Daniels handed a letter to James

    Simpson which was then given to Plaintiff, and that Daniels spoke to Plaintiff after she had been
                                                                                  1
    terminated by the Municipal Council. Compl. ¶¶ 14, 17, ECF No. 1 Ex. 1. Plaintiff’s opposition

    to the motion to dismiss argues that the Complaint sufficiently states a prima facie NJLAD claim

    against Daniels’ based on these facts. Opp. at 3, ECF No. 13. Plaintiff states that the elements of

    an NJLAD claim are (1) Plaintiff is either disabled or is perceived as disabled (2) Plaintiff is

    qualified to perform the essential functions of the position of employment and (3) suffered an

    adverse employment action because of the disability or perceived disability. Id. (citing Victor v.

    State, 203 N.J. 383 (2009). The Complaint does not, however, contain any plausible allegations

    that Daniels knew of Plaintiff’s alleged alcohol issues or was involved in an adverse employment

    decision as to Plaintiff. Therefore, two of the three elements above are not met with respect to the

    NJLAD claim against Daniels. Furthermore, the NJLAD permits individual liability only under an

    “aiding and abetting theory.” Cicchetti v. Morris Cty. Sheriff’s Office, 194 N.J. 563, 568 (2008).

    To allege aiding and abetting in the NJLAD context, Plaintiff must show “active and purposeful



1
  As Daniels aptly states in her papers, “[t]he only thing one can infer from the above is that []
Daniels acted as a messenger, and Plaintiff does not get to sue the messenger without sufficient
facts to support the same.” Def. Br. at 7, ECF No. 8-1. The Court also notes that Plaintiff, in her
opposition, admits that she lacks factual support that Daniels was involved in her termination but
claims, nonetheless, that it is incredulous to believe that Mayor Baraka could have terminated
Plaintiff without Daniels’ involvement. Opp. at 3–4, ECF No. 13.

                                                      5
Case 2:18-cv-12651-CCC-SCM Document 85 Filed 06/29/20 Page 6 of 6 PageID: 671




    conduct” by the individual in question,which requires the individual to knowingly and substantially

    aid the party who performed a wrongful act and be aware of her role in the illegal act. Id. at 594.

    Again, the Complaint fails to allege that Daniels knew of Plaintiff’s alleged alcohol issues, was

    aware of any wrongful conduct with respect to Plaintiff’s employment, or substantially assisted in

    wrongful conduct with respect to Plaintiff’s employment. Accordingly, Plaintiff’s NJLAD claim

    fails based on the allegations contained in the current Complaint. 2

    V.     CONCLUSION
          For the reasons above, Defendant’s motion to dismiss is GRANTED, and the Complaint is

dismissed without prejudice. The Court grants Plaintiff thirty (30) days from the date of this Opinion

to file an amended complaint to address the pleading deficiencies described herein. An appropriate

Order accompanies this Opinion.

DATE: June 29, 2020


                                                           CLAIRE C. CECCHI, U.S.D.J.




2
  The Court notes that pending before it are also the motion to dismiss filed by Defendant Victoria
Pratt (ECF No. 21) and the motion for judgment on the pleadings filed by Defendant Mildred
Crump (ECF No. 30). As the Complaint is dismissed without prejudice for the reasons noted above
and Plaintiff must file an amended complaint to proceed in this matter, the Court will not reach
Defendant Pratt’s or Defendant Crump’s motions at this time. Plaintiff is, however, guided to
include all necessary factual allegations to support all of her claims against each named Defendant
and to describe the specific actions each named Defendant allegedly took that led to her dismissal.
See 8 Erie St. JC LLC v. City of Jersey City, No. 19-9351, 2020 WL 2611540, at *3 (D.N.J. May
21, 2020) (“In this instance, Plaintiff falls short of the requirement that it plead specific
facts as to each Defendant’s involvement in the alleged wrongdoing. Instead, Plaintiff frequently
groups the Defendants together and simply alleges that collectively, Defendants acted improperly. .
. . Without sufficient factual allegations pertaining to each Defendant’s wrongdoing, the Complaint
is not plausibly pled.”).
                                                     6
